DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received January 13, 2021 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore (6862)")in view of US20160211517A1 (Beck); Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore 6862") and Beck as applied to claim 1 above, and further in view of WO 2016/055911 A1 ("Umicore 5911"); and Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore 6862") and Beck as applied to claim 1 above, and further in view of US2011/0003200 A1 ("Shizuka") have been fully considered but they are not persuasive. 
Applicant argues: 
Beck describes a positive electrode material wherein crystalline material has a grain size from about 1 nm to about 500 nm. [0118]. A person having ordinary skill in the art would readily recognize that the grain size disclosure in Beck is quite broad. Moreover, Beck does not appear to describe a preference for any smaller range of sizes within the broadly disclosed range. As such, the skilled artisan modifying the crystallite size of the particles of Umicore 6862 based on Beck would be just as likely to produce a particle having a crystallite size outside the claimed range as inside the claimed range.

Applicant further points to Table 5 to further support their argument, thus the Applicant argues that the Specification demonstrates unexpected results. Specifically, the Applicant contend that 
Examiner disagrees. As noted, by the Applicant, Umicore 6862 and Beck broadly disclose ranges that overlap the claimed ranges, neither reference describes a preference for the narrow ranges recited for each parameter in claim 1. MPEP 2144.05 I states that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). In addition, Examiner does not understand how Table 5 as pointed by the Applicant show any results, they just values of the claimed ranges, there is no additional data or results that are included in the table. It is further noted, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, in this regard, Applicant is pointed to 716.02(b):
I.	BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT- The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and 
Applicant is reminded, the burden is on the Applicant to establish what the practical significance of the alleged unexpected results are, and Applicant has not shown criticality of the claimed range, the examiner maintains that the claimed range is obvious for the reasons provided below.

II. Applicant’s arguments concerning the evidence are not commensurate in scope with the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the “a” to be between 0.99-1.055, it does not show results for the claimed value of 0.95-.098, that Applicant is claiming is an unexpected range. In addition, for “z/y,” the table does not have values that are in the claimed ranges as the table has values of 3-6.5. Thus, it is evident, that Applicant has not shown the alleged claimed range of 0.95-1.05 is critical per data that is shown in Table 5.
	In regards to the argument in reference to the crystalline grain size, as noted in the rejection below, Beck discloses the claimed range, thus in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Further, please refer to the rejection below in regards to the rejection addressing the claimed ranges. It is further noted, Table 5, only provides crystallite sizes in the range of 26.1-43.4, the over the entire claimed range. MPEP 716.02(d). In this case, the arguments presented are not commensurate with the scope of the claims. Here, Applicant has not shown data points to cover the full range, thus rejection is maintained.
Finally, Applicant argues with respect to the dependent claims that they depend from claim 1 (see Remarks, page 6). This is not considered persuasive. The dependent claims are not allowable by virtue of their dependency, as claim 1 is not allowable. Further, the dependent claims are rejected by the prior art as discussed below, and Applicant has not presented any specific arguments to the subject matter of the dependent claims to point out how they are distinct from the prior art. Thus, these arguments are not persuasive.
It is additionally noted, it is totally unclear to the Examiner, how the amendment to claim 1 which further broadens the range of the “a” value further establishes unexpected results for the said narrow ranges, Applicant is arguing. Further clarification is requested.
Double Patenting
In regards to the argument with respect to the Double Patenting rejection. Applicant argues, present claims include the range of 0.50-0.52 for z, whereas the '418 patent is limited to 0.50 for z. Thus, there are products that would infringe the current claims in this application that would not infringe the issued claims of the '418 patent. Remarks 7. Examiner disagrees. It is noted that as noted by the Applicant the present claims include the range of 0.50-0.52 for z, and the ‘418 patent is limited to 0.50 for z; these are not the full ranges taught. For example, ‘418 Niz where 0.36≦z≦0.50 and the present claims recite 0.42≤z≤0.52. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. Here, the values overlap, i.e 0.50. Thus, rejection is maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,698,418B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim positive electrode for a lithium transition metal based oxide powder, and claim a similar general formula and similar ranges for the claimed compounds, and dopant A. Particularly the instant application has the formula to recite Li1+a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein -0.025≤a≤0.025, 0.18≤x≤0.22, 0.42≤z≤0.52  and US Patent ‘418 has a formula of Lia ((Niz(Ni1/2Mn1/2)yCox)1−kAk)2−aO2 wherein x+y+z=1, 0.1≦x≦0.4, 0.36≦z≦0.50, A is a dopant, 0≦k≦0.1, and 0.95≦a≦1.05. It is noted, although the formulas do not appear identical, once the values of the compounds are calculated, the ranges overlap. For example, in the instant application the value of Li upon calculation would result in 1+a (-0.025≤a≤0.025)= 0.975-1.025, and comparatively the value obtain from ‘418 for Li is 0.95≦a≦1.05, therefore in the instant application, it would have been obvious to the use the claimed range for the similar effects noted in the rejection below. Similarly, in the instant application the value of Niz, where 0.42≤z≤0.52 and in ‘418 the value of Niz where 0.36≦z≦0.50; and the value of Cox ( 0.18≤x≤0.22) in the instant application and in ‘418, value of Cox (0.1≦x≦0.4); all of which fall . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore (6862)")in view of US20160211517A1 (Beck)
Regarding claim 1, Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a lithium ion battery [Abs.].  Umicore (6862) further teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising the elements Li, M and oxygen, for example, LiMO2--where M has the formula M=(Niz(Ni1/2Mn1/2)yCox)1-kAk, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1; and wherein the Li content is stoichiometrically controlled with a molar ratio 0.95≤Li:M≤1.10 (corresponding to the claimed A positive electrode material for lithium ion batteries, comprising a lithium transition metal-based oxide powder having a general formula Li1+a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein A is a dopant, -0.05≤a≤0.05, 0.18≤x≤0.22, 0.42≤z≤0.52, 1.075<z/y<1.300, x+y+z=l and k≤0.01.) [pg. 1 lines 17-18 and pg. 3 lines 30-36]. It is noted, when the compositional ranges of Umicore (6862) and the claimed invention are calculated, all the respective ranges overlap; please refer to Example 1 on page 13 lines 10-12.  
Umicore is silent in respect to exact claimed values recited in the formula of the claimed invention. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Umicore (6862) is silent with the exact crystallite size greater than 0 and < 41.5nm. 
Beck teaches positive electrode active material compositions similar to the Umicore (6862). Beck teaches a positive electrode material wherein one of the at least one crystalline material therein has a grain (i.e crystalline size- calculated based on the full-width at half maximum for an x-ray diffraction (XRD) peak [0061])  size from about 1 nm to about 500 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode material of Umicore (6862) to further use the crystallite size of the positive active material of Beck which is within the claimed range. The motivation for doing so would result in the specific energy to be increased by increasing the long range order of the transition metal cations and improves capacity retention [0115]. In addition, Beck discloses that using such crystalline grain size illustrate stability in part due to the partial lithium substitution within the metal oxide lattice structure and also due to the homogeneity of the crystalline grains and the grain size/morphology [0131], which is similar to the instant application’s objective noted from their specification (page 13 lines 15-25).
Regarding claim 2, as asserted above in claim 1, Umicore modified in view of Beck (hereinafter "modified-Umicore") teaches all the elements recited in claim 1. Umicore teaches the positive electrode material of claim 1, wherein 0.15<x<0.18 [pg. 1 lines 17-18 and pg. 3 lines 30-36]. It is noted, when the compositional ranges of Umicore (6862) and the claimed invention are calculated, all the respective ranges overlap. 
Umicore is silent in respect to exact claimed values recited in the formula of the claimed invention. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1.  Umicore (6862) is silent in regards to the lithium transition metal oxide powder having a carbon being in the composition, it is the Examiner's position that no carbon is present, and so the carbon content is 0ppm, which falls within the claimed range of ≤1000ppm. 
Regarding claim 5, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1. Umicore (6862) further teaches the use of teaches the use of WO3 [0058] (corresponding to the claimed the powder further comprises up to 1 wt% of a coating comprising of WO3).  

Regarding claim 8, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1. Umicore (6862) further teaches wherein A is at least one dopant and comprises of Zr [0055] (corresponding to the claimed wherein the dopant A comprises of Zr).
Regarding claim 10, modified Umicore (6862) teaches all the elements recited in claim 1, wherein -0.025<a<0.025. Please refer to the rejection in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore 6862") and Beck as applied to claim 1 above, and further in view of WO 2016/055911 A1 ("Umicore 5911").

Regarding claim 4, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1, however is silent in regards to the lithium transition metal based wt)+Swt of the sodium (Nawt) and sulfur (Swt) content expressed in wt% is more than 0.4% and less than 1.6 wt%, and wherein the sodium to sulfur molar ratio (Na/S) is 0.4<Na/S<2 (as claimed wherein the LiMO2 has a sulfur content between 0.05-1.0 wt%) [pg. 4 lines 39-41 and pg. 5 lines 1-2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Umicore (6862) which has a sulfur content to the lithium transition metal based oxide composition because doing so would achieve excellent performance and enhance the function of lithium batteries and provide additional safety characteristics [Umicore 5911 pg. 4 lines 30-33].
	Claims 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore 6862") and Beck as applied to claim 1 above, and further in view of US2011/0003200 A1 ("Shizuka").
Regarding claim 6, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1. Umicore (6862) is silent in regards to the powder further comprises a boron compound coating of up to 1 wt%.
Shizuka teaches a secondary battery with a positive electrode [abs]. Shizuka teaches the use of the boron compound at 0.24 percent by mole in the lithium transition metal oxide [0449] [0069]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modified Umicore (6862) which teaches the powder further comprising of a boron compound as taught by Shizuka. 
Doing so would enable suppressing a decrease in input characteristics due to a high rate charge-discharge cycles to the positive electrode. In addition, it would also exhibit excellent powder properties, high load characteristics, high voltage resistance and a high degree of safety [0069].
Regarding claim 7, as stated above in claim 6, modified Umicore (6862) teaches a boron compound in the lithium transition metal oxide powder. Umicore (6862) is silent with respect to the boron compound being Li2B4O7. 
Shizuka further teaches the use of Li2B4O7 [0448-0449] (corresponding to the claimed wherein the boron compound is Li2B4O7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Li2B4O7, as taught by Shizuka, because doing so would exhibit excellent powder properties, high load characteristics, high voltage resistance and a high degree of safety [0069]
Regarding claim 9, as asserted above in claim 1, modified Umicore (6862) teaches all the elements recited in claim 1.  Umicore (6862) teaches the dopant A is Zr.  Umicore (6862) teaches the use of WO3 [0058].  Umicore (6862) is silent with respect to boron compound is Li2B4O7.
As discussed above in claim 7, Shizuka teaches the boron compound is Li2B4O7 (corresponding to the claimed wherein a dopant A is Zr, and wherein the powder further comprises up to 1 wt% of a coating comprising a boron compound and WO3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use modified Umicore (6862) which teaches the powder further comprising of a boron compound as taught by Shizuka. 
By adding WO3 and a coating of Li2B4O7  to Zr,a higher discharge capacity and improved rate capability is demonstrated. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729